
	

114 HR 2621 IH: China Human Rights Protection Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2621
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Smith of New Jersey (for himself and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To impose sanctions against individuals who are nationals of the People’s Republic of China who are
			 responsible for gross violations of internationally recognized human
			 rights committed against other individuals in the People’s Republic of
			 China, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the China Human Rights Protection Act of 2015. 2.DefinitionsIn this Act:
 (1)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services, the Committee on Financial Services, the Committee on Foreign Affairs, the Committee on Homeland Security, and the Committee on the Judiciary of the House of Representatives; and
 (B)the Committee on Armed Services, the Committee on Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, the Committee on Homeland Security and Governmental Affairs, and the Committee on the Judiciary of the Senate.
 (2)Gross violations of internationally recognized human rightsThe term gross violations of internationally recognized human rights includes— (A)extrajudicial killings;
 (B)torture or cruel, inhuman, or degrading treatment or punishment; (C)prolonged arbitrary detention, causing the disappearance of individuals by the abduction and clandestine detention of those individuals;
 (D)forced abortion or sterilization; (E)psychiatric or medical experimentation or organ harvesting of individuals without consent or obtained in detention; and
 (F)other flagrant denial of the right to life, liberty, or the security of an individual. (3)United States personThe term United States person means—
 (A)a United States citizen or an alien lawfully admitted for permanent residence to the United States; or
 (B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such an entity.
				3.Authorization of sanctions for gross violations of internationally recognized human rights
 (a)In generalThe President shall impose the sanctions described in subsection (b) with respect to an individual who is a national of the People’s Republic of China the President determines, based on credible information—
 (1)is responsible for gross violations of internationally recognized human rights committed against other individuals in the People’s Republic of China, particularly those individuals who seek to obtain, exercise, defend, or promote internationally recognized human rights and freedoms, such as the freedoms of religion, expression, association, and assembly, and the rights to a fair trial and democratic elections;
 (2)acted as an agent of or on behalf of another individual who is a national of the People’s Republic of China in a matter relating to an activity described in paragraph (1); or
 (3)has materially assisted, sponsored, or provided financial, material, or technological support for, or goods or services in support of, an activity described in paragraph (1).
 (b)Sanctions describedThe sanctions described in this subsection are the following: (1)Inadmissibility to united states (A)In generalIneligibility of the individual to receive a visa to enter the United States or to be admitted to the United States.
 (B)RevocationIf the individual has been issued a visa or other documentation, revocation, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), of the visa or other documentation.
					(2)Blocking of property
 (A)In generalThe blocking, in accordance with the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.), of all transactions in all property and interests in property of the individual if such property and interests in property are in the United States, come within the United States, or are or come within the possession or control of a United States person.
 (B)Inapplicability of national emergency requirementThe requirements of section 202 of the International Emergency Economic Powers Act (50 U.S.C. 1701) shall not apply for purposes of this section.
 (c)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
			4.Waiver authority and exception to comply with United Nations Headquarters Agreement
 (a)Waiver authorityThe President may waive the application of sanctions under section 3 with respect to an individual who is a national of the People’s Republic of China if the President—
 (1)determines that such a waiver is in the national security interests of the United States; and (2)not later than 30 days prior to granting such a waiver, submits to the appropriate congressional committees notice of, and a justification for, the waiver.
 (b)Exception To comply with United Nations Headquarters AgreementSanctions under sections 3(b)(1) shall not apply to an individual who is a national of the People’s Republic of China if admitting the individual into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.
 5.Termination of sanctionsThe President may terminate the application of sanctions under section 3 with respect to an individual who is a national of the People’s Republic of China if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—
 (1)credible information exists that the individual did not engage in the activity for which sanctions were imposed;
 (2)the individual has been prosecuted appropriately for the activity for which sanctions were imposed; or
 (3)the individual has credibly demonstrated a significant change in behavior, has paid an appropriate consequence for the activity for which sanctions were imposed, and has credibly committed to not engage in an activity described in section 3 in the future.
			6.Establishment of China Human Rights Documentation Center
 (a)In generalThe Secretary of State shall seek to provide for the establishment of and provide funding for an independent, nongovernmental organization, to be referred to as the China Human Rights Documentation Center, to—
 (1)compile, publish, and archive credible evidence of nationals of the People’s Republic of China who commit gross violations of internationally recognized human rights against individuals in the People’s Republic of China;
 (2)receive evidence of such violations from nongovernmental organizations and governmental entities; (3)establish an online and searchable database, in English and in Chinese, and establish other multi-media information platforms, in English and in Chinese, of credible evidence of such violations for research and educational purposes; and
 (4)compile, publish, and archive credible evidence of individuals who are nationals of the People’s Republic of China who are engaged in—
 (A)censorship of the Internet, restrictions on the freedom of expression, the free flow of news and information, and the silencing of peaceful dissent against government policy or practice;
 (B)threats, surveillance, censorship, detention, beatings, or the denials or delays of visas of United States or other foreign journalists working in China;
 (C)threats, beatings, surveillance, detention, or threats to the loss of jobs or professional status made against—
 (i)individuals who are human rights lawyers seeking to represent clients detained in extra-legal detention centers;
 (ii)individuals considered by the United Nations Working Group on Arbitrary Detention to be detained arbitrarily in China, including Tibetans, Uyghurs, and individuals who are members of the Falun Gong;
 (iii)individuals who are democracy, labor, environmental, or free speech advocates; (iv)individuals who are petitioners or bloggers;
 (v)individuals accused in governmental anti-corruption campaigns; and (vi)individuals from religious communities that are independent of government-approved religious organizations;
 (D)restrictions on the right to freedom of religion and the ability to exercise peaceful religious practice, in public and private, independent of government restrictions or oversight of religious teachings or choice of religious leaders, particularly the arrest and detention of religious leaders, the destruction of property or heavy fines, and the patriotic education of religious leaders;
 (E)implementing China’s population control policies, including through the coercive and persistent monitoring of fertility, the issuing of heavy fines, and threats made for the loss of employment or the denial of residency and other government benefits to children born beyond the government-prescribed limit;
 (F)profiting from or overseeing slave labor, particularly in detention facilities, or from sex or bride trafficking or those engaged in beating, threatening, or detaining individuals seeking to disrupt trafficking in persons networks;
 (G)profiting from the sale of organs harvested from an individual without consent or while an individual is in detention;
 (H)disrupting or prohibiting, through violence, intimidation, discrimination, or threats, attempts to organize independent trade unions or to engage in efforts of collective bargaining; or
 (I)prosecuting, sentencing, or those involved in the continued detention of individuals determined by the United Nations Working Group on Arbitrary Detention to have been detained arbitrarily.
 (b)Authorization of appropriationsOf the funds authorized to be appropriated to the Department of State for each fiscal year beginning after the date of the enactment of this Act, such funds as may be necessary to carry out this section are authorized to be appropriated to carry out this section for such fiscal year.
 (c)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.
 7.Use of credible evidence for sanctions determinations and reportsIn making determinations to impose sanctions under section 3 and for purposes of preparing and submitting reports to Congress under sections 8 and 9, the President should use any credible evidence—
 (1)compiled and published by the China Human Rights Documentation Center established under section 6; (2)compiled and published by the Department of State and other appropriate Federal departments and agencies; and
 (3)submitted to the President by the chairperson and ranking member of appropriate congressional committees.
			8.Reports by President to Congress
			(a)Report required
 (1)In generalThe President shall submit to the appropriate congressional committees on an annual basis a report that includes—
 (A)a list of individuals who are nationals of the People’s Republic of China with respect to which the President imposed sanctions pursuant to section 3 during the calendar year preceding the submission of the report;
 (B)a description of the type of sanctions imposed with respect to each individual; (C)the number of individuals with respect to which the President imposed sanctions under section 3(a) during that year;
 (D)the dates on which such sanctions were imposed or terminated, as the case may be; (E)the reasons for imposing or terminating such sanctions; and
 (F)a description of the efforts of the President to encourage the governments of other countries to impose sanctions that are similar to the sanctions authorized by section 3.
					(2)Dates for submission
 (A)Initial reportThe President shall submit the initial report required by this subsection not later than 180 days after the date of the enactment of this Act.
					(B)Subsequent reports
 (i)In generalThe President shall submit each subsequent report required by this subsection on December 10, or the first day thereafter on which both Houses of Congress are in session, of—
 (I)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of such calendar year; and
 (II)each subsequent calendar year. (ii)Congressional statementCongress notes that December 10 of each calendar year has been recognized in the United States and internationally since 1950 as Human Rights Day and thus the importance of December 10 of each calendar year as the date of submission of the subsequent reports required by this subsection.
						(b)Form of report
 (1)In generalThe report required by subsection (a) shall be submitted in unclassified form, but may include a classified annex.
 (2)ExceptionThe name of an individual who is a national of the People’s Republic of China to be included in the list required by subsection (a)(1) by reason of the imposition of sanctions pursuant to section 3 may be submitted in the classified annex authorized by paragraph (1) only if the President—
 (A)determines that it is vital for the national security interests of the United States to do so; and (B)uses the annex in a manner consistent with congressional intent and the purposes of this Act.
					(c)Public availability
 (1)In generalThe unclassified portion of the report required by subsection (a) shall be made available to the public, including through publication in the Federal Register.
 (2)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by subsection (a)(1) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.
				9.Report by Comptroller General to Congress on implementation of this Act
 (a)In generalNot later than 1 year after the date of submission of the initial report to Congress under section 8, the Comptroller General of the United States shall submit to the appropriate congressional committees a report on the following:
 (1)A description and assessment of the process— (A)to determine whether an individual who is a national of the People’s Republic of China has engaged in an activity described in section 3 and whether sanctions under section 3 should be imposed with respect to the individual;
 (B)to determine whether the identity of an individual who is a national of the People’s Republic of China with respect to which the President has imposed sanctions pursuant to section 3 should be classified; and
 (C)whether the inclusion of the identity of an individual who is a national of the People’s Republic of China in the unclassified version of the report has had any noticeable positive benefits in curtailing gross violations of internationally recognized human rights in the People’s Republic of China.
 (2)An assessment of the implementation of this Act. (b)ConsultationThe Comptroller General shall consult with the appropriate congressional committees and nongovernmental organizations for purposes of preparing the report required by subsection (a).
			
